Citation Nr: 1336494	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for service-connected degenerative disc disease (DDD) of the lumbar spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983 and from October 2001 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in December 2010, a statement of the case was issued in January 2011, and a substantive appeal was received in March 2011.  The Veteran was afforded a Board hearing in June 2013.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the June 2013 Board hearing, the Veteran reported that he received treatment for his back from a private physician.  The record was held open for 60 days to allow the Veteran to submit treatment records from the private physician.  No such additional evidence has been received.  VA is now on notice of additional evidence and must assist the Veteran in obtained such evidence.  

The most recent VA examination was over three years ago.  Although a new examination is not mandated in such a case, since the case must be returned for action to obtain the additional evidence referred to by the Veteran at the Board hearing, the Board believes it appropriate to afford the Veteran a more current examination to ascertain the current severity of the service-connected low back disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran to ascertain the name and address of the private physician treating him for his low back.  The RO should then request pertinent records from any physician the Veteran identifies.  All such records should be associated with the claims file. 

2.  After completion of the above to the extent possible, the RO should schedule the Veteran for a VA spine examination.  It is imperative that the claims file be made available for review in connection with the examination.  All indicated special studies and tests should be conducted, and all examination findings should be reported to allow for application of VA rating criteria for the low back. 

The examiner should report range of motion of the low back, to include (in degrees) the point (if any) that motion is actually limited by pain.  The examiner should also report (in degrees) whether any additional limitation of motion would be expected during flare-ups.  Any additional functional loss due to fatigue, weakness and/or incoordination should also be reported.  

The examiner should also report whether there is evidence of any neurological involvement, such as bowel or bladder impairment.  

The examiner should also report any objective evidence or radiculopathy into the lower extremities.

Finally, the examiner should report the length and duration of any incapacitating episodes over the previous 12 months. 

3.  After completion of the above, the RO should review the expanded record and determine if a higher rating for service-connected low back disability is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


